{¶ 48} I concur in the majority's opinion. I write separately to address the first and second assignments of error wherein Penix complains of the length of her sentence. In nearly two decades as a judge, I have never seen a case filled with more evil. The illicit drug use, trading of sexual favors and the random selection of which person would live and which would die is unfathomable. The senseless and barbaric killing and mutilation of another person for absolutely no reason provided a more than adequate basis to support the trial judge's sentence. (Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to § 6(C), Article IV, Constitution.) *Page 1